DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 9/8/2022, have been approved and entered.
They have been fully considered. Rejections and/or objections not reiterated from
previous office actions are hereby withdrawn. The following rejections and/or objections
are either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 10-13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samusik et al.  US 20150368697 A1
Samusik et al.  discloses a method for labelling a sample wherein a first antibody is bound to a first nucleotide duplex comprising, lower strand nucleotide with a unique sequence hybridized thereto, a oligonucleotide upper strand primer and labeled upper strand oligonucleotide comprising a quencher and a fluorophore; a second antibody is bound to a second nucleotide duplex comprising, lower strand nucleotide with a unique sequence hybridized thereto, a oligonucleotide upper strand primer and labeled upper strand oligonucleotide comprising a quencher and a fluorophore; incubating the sample with a first nucleotide mix and a polymerase, thereby removing the quencher from only the labeled oligonucleotide that is hybridized to the first oligonucleotide and producing a first fluorescent signal; reading the first fluorescent signal using fluorescence microscopy; inactivating the fluorescent signal by further progression of nick-translating polymerase; incubating the tissue sample with a second nucleotide mix and a polymerase, thereby removing the quencher from only the labeled oligonucleotide that is hybridized to the second oligonucleotide and producing a first fluorescent signal; and reading the second fluorescent signal from the planar sample using fluorescence microscopy. Therefore, inherently without destroying a sample and allowing for further analysis of the sample (page 10-11, claims 9-14, and figures 8-9).  In certain embodiments, the multiplexed implementations may comprise: (a) incubating the planar sample with a plurality of capture agents; (b)cross-linking the capture agents to the planar sample [0128]. Also provided herein is an capture agent composition comprising a plurality of capture agents that recognize different complementary sites. [0008]. The term “specific binding” refers to the ability of a binding reagent to preferentially bind to a particular analyte that is present in a homogeneous mixture of different analytes. In certain embodiments, a specific binding interaction will discriminate between desirable and undesirable analytes in a sample, in some embodiments more than about 10 to 100-fold or more (e.g., more than about 1000- or 10,000-fold). [0047]. [0049] A “plurality” contains at least 2 members. In certain cases, a plurality may have at least 2, at least 5, at least 10, at least 100, at least 1000, at least 10,000, at least 100,000, at least 106, at least 107, at least 108 or at least 109 or more members. (This is viewed to inclusive of “detecting at least 15 different signals from 15 different analytes)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-5, 10-13, 18, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Schwartz US 20120258881 in view of Samusik et al.  US 20150368697 A1
As to claim 1 and 11, Schwartz discloses a composition comprising: 
a plurality of analyte detection agents, each analyte detection agent comprising a labile tag operatively (para [0022]; "In certain embodiments, the conjugate may be formed with a covalent linkage. The covalent linkage may be selected from ... a disulfide"; para
[0056]; “a conjugate between an oligonucleotide and a cysteine-containing engineered protein, formed by reacting a cysteine-containing engineered protein with a thiol-reactive"). Schwartz discloses a labile tag coupled to the analyte detection agent (claim 1: "1. A method for assaying a target of a sample, comprising: i) providing to the sample: 1) a molecular probe, comprising a binding moiety conjugated to a first oligonucleotide sequence; and 2) a detectable component, comprising a signal generating moiety conjugated to a second oligonucleotide sequence that is complementary to the first oligonucleotide sequence of the molecular probe; ii) binding the target in the sample with the binding moiety of the molecular probe; iii) hybridizing the oligonucleotide sequence of the molecular probe with the second oligonucleotide sequence of the detectable component; and iv) detecting a signal generated from the hybridized detectable component using one or more of the following systems: microscopy, imaging, high content screening (HCS), mass cytometry"), 
Further Schwartz discloses each labile tag comprising a signal that is different from each other labile tag and each analyte detection agent targeting a different analyte (para [0093]; "FIG. 54: is a schematic representation of the process of preassembly using pairs of complementary oligonucleotides in which a plurality of molecular probes and a plurality of detectable components are hybridized, i.e., preassembled, to form a plurality of preassembled molecular probe-detectable component hybrids, prior to contacting with a sample comprising one or more molecular targets. The preassembly process may be completed by individual preassembly, followed by pooling, then contacting with the sample, or alternatively, may be completed by pooling the plurality of
molecular probes and plurality of detectable components, preassembling by hybridization, and then contacting the pooled preassembled hybrids with the sample"; see sheet 56 fig 54); 
Schwartz discloses wherein each labile tag is removable (para [0022]; "In certain embodiments, the conjugate may be formed with a covalent linkage. The covalent linkage may be selected from ... a disulfide"; para [0056]; "a conjugate between an
oligonucleotide and a cysteine-containing engineered protein, formed by reacting a cysteine-containing engineered protein with a thiol-reactive") or quenchable without destroying a sample to which the plurality of analyte detection agents is applied (para [0288]; “quenching of fluorescence"; para [0218]; "the intensity of the signal generated can be tuned over a range extending from the limit of self-quenching to the intensity of a single signal generating moiety").
As to claims 11 and 12, Schwartz discloses a method for detecting one or more biological targets of a sample in a detection assay, comprising: providing a molecular probe, comprising a binding moiety and an oligonucleotide sequence, to a sample comprising one or more biological targets; binding the one or more biological targets with the binding moiety; providing a detectable component to the sample, wherein the detectable component comprises a signal generating moiety conjugated to an oligonucleotide sequence complementary to the oligonucleotide sequence of the molecular probe; hybridizing the oligonucleotide sequence of the target-bound molecular probe to the detectable component; and detecting a signal generated from the hybridized detectable component.(abstract). Multiplexed assays are increasingly common in flow cytometry, where as many as sixteen different analytes may be detected simultaneously or substantially simultaneously. This creates a need for antibodies labeled in a wide range of colors (i.e., at least 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or more).).[0292].

As to claim 2, Schwartz further discloses that at least one labile tag comprises a fluorophore (para [0184]; “For example, a signal generating moiety may be a fluorophore. Fluorescence generally refers to the physical process in which light is emitted from the compound after a short interval following absorption of radiation").
As to claim 3, Schwartz further discloses that at least one of the plurality of analyte detection agents comprises an oligonucleotide (para [0093); "FIG. 54: is a schematic representation of the process of preassembly using pairs of complementary oligonucleotides in which a plurality of molecular probes and a plurality of detectable components are hybridized, i.e., preassembled, to form a plurality of
preassembled molecular probe-detectable component hybrids, prior to contacting with a sample comprising one or more molecular targets", see sheet 56 fig 54).

As to claim 4, Schwartz further discloses that the oligonucleotide is single or double stranded (para [0093]; sheet 56 fig 54).

As to claim 5, Schwartz further discloses that the oligonucleotide comprises a fluorescent label (para (0184]).

As to claim 6, Schwartz further discloses at least one labile tag is removable with a beta-mercaptoethanol (para [0022]; "In certain embodiments, the conjugate may be formed with a covalent linkage. The covalent linkage may be selected from ... a disulfide"; para [0056]; “a conjugate between an oligonucleotide and a cysteine-containing engineered protein, formed by reacting a cysteine-containing
engineered protein with a thiol-reactive").

As to claim 7, Schwartz further discloses at least one labile tag is quenchable (para [0288]; "quenching of fluorescence"; para [0218]; “the intensity of the signal generated can be tuned over a range extending from the limit of self-quenching to the intensity of a single signal generating moiety").

As to claim 8, Schwartz further discloses that at least one of the analyte detection agents further comprises a linker (para [0020]; "In certain aspects, the modified biomolecules, for example, the modified antibodies, modified proteins, or modified peptides may be prepared by attaching at least one moiety comprising a reactive linker capable of conjugating to a modified oligonucleotide. This at least one moiety
may be attached by a covalent bond. The modified biomolecules may further comprise a molecular tag. Furthermore, the at least one moiety may comprise a spacer group, for example, a polymerized ethylene oxide, such as PEG or PEO").

As to claim 9, Schwartz further discloses that at least one of the plurality of analyte detection agents comprises a cross-linker (para [0156]; “antibody-biotin conjugate, wherein the biotin is further bound to a Streptavidin-oligonucleotide conjugate").

As to claim 10, Schwartz further discloses that the cross-linker comprises an avidin or streptavidin (para (0156)]).

 	As to claim 13, Schwartz further discloses comprising placing the sample on a planar surface (see for example [0088] FIG. 49: is a schematic representing steps in an antibody-oligonucleotide directed ELISA or planar array protocol wherein (A) an oligonucleotide is immobilized (e.g., on a 96-well plate or planar array surface)).

As to claim 16, Schwartz discloses removing the signal by treating the sample with a cleavable reagents that targets a label linkage on the tag (para [0022]; "In certain embodiments, the conjugate may be formed with a covalent linkage. The covalent linkage may be selected from ... a disulfide"; para [0056]; "a conjugate between an oligonucleotide and a cysteine-containing engineered protein, formed by reacting a cysteine-containing engineered protein with a thiol-reactive").

As per claim 18, Schwartz discloses comprising adding a cross-linking agent to the planar surface ((para [0156]; “antibody-biotin conjugate, wherein the biotin is further bound to a Streptavidin-oligonucleotide conjugate"; para [1219]; A method of bead crosslinking or agglutination, comprising: i) hybridizing a plurality of antibody-oligonucleotide conjugates with a plurality of bead-complementary oligonucleotide conjugates to form a plurality of hybridized antibody-bead conjugates; ii) introducing the plurality of hybridized antibody-bead conjugates to a sample comprising one or more targets; iii) binding at least one target of the one or more targets with at least one hybridized antibody-bead conjugate of the plurality of hybridized antibody-bead conjugates; iv) forming a crosslinking or agglutination of the at least one target-bound hybridized antibody-bead conjugate; and v) analyzing the agglutination to detect, measure, and/or quantify the presence or amount of the at least one target by at least one of the following: a) visual inspection; and b) decreased absorption).
As to claim 20, Schwartz discloses detecting at least 15 different signals form 15 different analytes ((abstract); a method for detecting one or more biological targets of a sample in a detection assay, comprising: providing a molecular probe, comprising a binding moiety and an oligonucleotide sequence, to a sample comprising one or more biological targets; binding the one or more biological targets with the binding moiety; providing a detectable component to the sample, wherein the detectable component comprises a signal generating moiety conjugated to an oligonucleotide sequence complementary to the oligonucleotide sequence of the molecular probe; hydridizing the oligonucleotide sequence of the target-bound molecular probe to the detectable component; and detecting a signal generated from the hydridized detectable component).( para [0292]; Multiplexed assays are increasingly common in flow cytometry, where as many as sixteen different analytes may be detected simultaneously or substantially simultaneously. This creates a need for antibodies labeled in a wide range of colors (i.e., at least 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or more)).
As to claim 22 Schwartz discloses wherein at least on analyte detection agent comprises a branched DNA. (para  [0150]; The term "signal generating moiety" may refer to a molecule which may be detected directly or indirectly so as to reveal the presence of a target in the sample….In certain embodiments, a signal generating moiety may be… fluorophore labeled DNA dendrimers).

As to claim 23 Schwartz discloses application of an electric field to remove the signal (para  [0150]; The term "signal generating moiety" may refer to a molecule which may be detected directly or indirectly so as to reveal the presence of a target in the sample…for example…a electrochemiluminescent label).

Schwartz does not specifically disclose “wherein the oligonucleotide detection reagent comprises one or more restriction sites” and “wherein each oligonucleotide detection reagent is enzymatically cleavable at the one or more sites”. However  Schwartz discloses (para  [0150]; The term "signal generating moiety" may refer to a molecule which may be detected directly or indirectly so as to reveal the presence of a target in the sample…for example… an enzyme; an enzyme that catalyzes a color change in a substrate; an enzyme substrate; an antibody; an antibody fragment; an antigen; or combinations or derivatives thereof). 

Schwartz does not specifically disclose “allows for further analysis of the sample with a second plurality of analyte detection agents”. 
Samusik et al.  discloses a method for labelling a sample wherein a first antibody is bound to a first nucleotide duplex comprising, lower strand nucleotide with a unique sequence hybridized thereto, a oligonucleotide upper strand primer and labeled upper strand oligonucleotide comprising a quencher and a fluorophore; a second antibody is bound to a second nucleotide duplex comprising, lower strand nucleotide with a unique sequence hybridized thereto, a oligonucleotide upper strand primer and labeled upper strand oligonucleotide comprising a quencher and a fluorophore; incubating the sample with a first nucleotide mix and a polymerase, thereby removing the quencher from only the labeled oligonucleotide that is hybridized to the first oligonucleotide and producing a first fluorescent signal; reading the first fluorescent signal using fluorescence microscopy; inactivating the fluorescent signal by further progression of nick-translating polymerase; incubating the tissue sample with a second nucleotide mix and a polymerase, thereby removing the quencher from only the labeled oligonucleotide that is hybridized to the second oligonucleotide and producing a first fluorescent signal; and reading the second fluorescent signal from the planar sample using fluorescence microscopy. Therefore inherently without destroying a sample and allowing for further analysis of the sample (page 10-11, claims 9-14, and figures 8-9).  In certain embodiments, the multiplexed implementations may comprise: (a) incubating the planar sample with a plurality of capture agents; (b)cross-linking the capture agents to the planar sample [0128]. Also provided herein is an capture agent composition comprising a plurality of capture agents that recognize different complementary sites. [0008]. The term “specific binding” refers to the ability of a binding reagent to preferentially bind to a particular analyte that is present in a homogeneous mixture of different analytes. In certain embodiments, a specific binding interaction will discriminate between desirable and undesirable analytes in a sample, in some embodiments more than about 10 to 100-fold or more (e.g., more than about 1000- or 10,000-fold). [0047]. [0049] A “plurality” contains at least 2 members. In certain cases, a plurality may have at least 2, at least 5, at least 10, at least 100, at least 1000, at least 10,000, at least 100,000, at least 106, at least 107, at least 108 or at least 109 or more members. (This is viewed to inclusive of “detecting at least 15 different signals from 15 different analytes)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Samusik et al. for the method of Schwartz based on the multiplex method disclosure of Schwartz, indicated in para [0093], sheet 56 fig 54, and in para [0264], and para [0292], for example, and Samusik et al. teaches that the multiplex approach allows not to extend the reads beyond certain threshold and at the same time have an unlimited potential number of capture agents in the sample [0100]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	5 December 2022